Case: 11-50747       Document: 00511851156         Page: 1     Date Filed: 05/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 10, 2012
                                     No. 11-50747
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

GUSTAVO OLMOS-AMADOR, Also Known as Gustavo Olmos,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 3:11-CR-992-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Gustavo Olmos-Amador pleaded guilty of illegal reentry after deportation
in violation of 8 U.S.C. § 1326 and was sentenced to forty-one months of impris-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50747   Document: 00511851156      Page: 2   Date Filed: 05/10/2012

                                  No. 11-50747

onment and three years of supervised release. He argues that the sentence is
substantively unreasonable because it is greater than necessary to achieve the
goals of 18 U.S.C. § 3553(a). He contends that the illegal-reentry guideline,
U.S.S.G. § 2L1.2, is not empirically based. He maintains, in reliance on Kim-
brough v. United States, 552 U.S. 85, 109-10 (2007), that the presumption of rea-
sonableness should not apply, but he concedes that his argument is foreclosed
by United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009); he raises it to
preserve it for possible review by the Supreme Court.
      He further argues that the age of his conviction, his subsequent work his-
tory and devotion to his family, and his motive for returning to the United States
SSto be with his family, in particular, his aging and ill parentsSSmade a sentence
within the guideline range greater than necessary to meet the goals. As he so
concedes, his argument that the presumption of reasonableness should not apply
to his sentence because § 2L1.2 lacks empirical support has been rejected by this
court. See id. (rejecting the notion that this court should examine the empirical
basis behind each guideline before applying the presumption of reasonableness);
see also United States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir.
2009) (holding that Kimbrough does not require discarding the presumption of
reasonableness for sentences based on non-empirically-grounded guidelines).
      Before imposing a sentence within the advisory guideline range, the dis-
trict court heard the arguments of Olmos-Amador and his counsel concerning his
reasons for reentering the United States. The district court considered Olmos-
Amador’s personal history and characteristics and the other statutory sentenc-
ing factors in § 3553(a), in particular Olmos-Amador’s conviction for second
degree murder. The within-guideline sentence is entitled to a presumption of
reasonableness. See Rita v. United States, 551 U.S. 338, 347 (2007). Olmos-
Amador’s argument concerning his benign motive for reentrySSto be with his
aging and ill parentsSSfails to rebut that presumption. See United States v.
Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008) (affirming sentence as rea-

                                        2
   Case: 11-50747   Document: 00511851156    Page: 3   Date Filed: 05/10/2012

                                No. 11-50747

sonable where defendant’s asserted motive for returning was to see his ailing
father before he died).
      Regarding his argument based on the age of his conviction, we have held
that “the staleness of a prior conviction used in the proper calculation of a
guidelines-range sentence does not render a sentence substantively unreason-
able and does not destroy the presumption of reasonableness that attaches to
such sentences.” United States v. Rodriguez, 660 F.3d 231, 234 (5th Cir. 2011).
Olmos-Amador has failed to show that the presumption should not apply. The
district court did not abuse its discretion in imposing a sentence within the
range. See Gall v. United States, 552 U.S. 38, 50-51 (2007).
      Accordingly, the judgment is AFFIRMED.




                                      3